DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, and 5-21 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display backplane comprising: the first substrate comprising a first substrate layer and a frst connecting member penetrating through the first substrate layer; and a second backplane attached to a surface of the first substrate facing away from the first thin film transistor, comprising: at least one second thin film transistor located between the second substrate and the first substrate, wherein a gate of the first thin film transistor is connected to a drain of one of the at least one second thin film transistor via the first connecting member, in combination with other claimed features, as recited in independent claim 1.  Claims 2-3, and 5-16 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 17, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for manufacturing a display backplane, comprising: the first substrate comprising a first substrate layer and a connecting meniber penetrating through the first substrate layer; forming a second backplane, comprising forming at least one second thin film transistor on a second 
Regarding claim 21, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a display backplane comprising: a first backplane comprising: the first substrate comprising a first substrate layer and a second connecting member penetrating through the first substrate layer; a second backplane attached to a surface of the first substrate facing away from the first thin film transistor, comprising: at least one second thin film transistor located between the second substrate and the first substrate; wherein a source of the first thin film transistor is connected to a drain of one of the at least one second thin film transistor via the second connecting member, in combination with other claimed features, as recited in independent claim 21.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			     
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 11, 2021